328 F.2d 619
William H. "Bill" CROSS, Appellant,v.Louis L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 21177.
United States Court of Appeals Fifth Circuit.
March 5, 1964.
Rehearing Denied March 26, 1964.

Appeal from United States District Court for the Middle District of Florida; Bryan Simpson, Judge.
George R. Georgieff, Asst. Atty. Gen. of Florida, Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
The appellant was indicted, tried and convicted in the courts of Florida, as a codefendant with Floyd L. Cullins. They were represented by the same counsel and asserted the same defenses. Both Cullins and the appellant Cross, after exhausting state remedies, sought relief from their convictions by habeas corpus. That relief was denied in both instances. Both Cullins and Cross appealed to this Court. In the Cullins case,1 decided February 14, 1964, we reversed the order of the district court. There being no factual difference, the same result is reached here as in the Cullins case. Therefore, the order of the district court is reversed and the proceeding remanded for further action.


2
Reversed and remanded.



Notes:


1
 Cullins v. Wainwright, 5 Cir., 328 F.2d 481


ON PETITION FOR REHEARING

3
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.


4
PER CURIAM.


5
The appellee seeks to raise questions by petition for rehearing that were not raised on the original hearing of this appeal. The petition for rehearing is DENIED.